HH
pee curiam:
Edgar I. Calderón Hernández fue acusado por cuatro (4) cargos de asesinato en primer grado, tres (3) cargos de secuestro agravado, varias infracciones a la Ley de Armas de Puerto Rico y violación a la Ley de Protección de Vehículos. Durante el juicio, el Ministerio Público pre-sentó el testimonio del Sr. César Escobar Vázquez, quien *604alegadamente hizo unas declaraciones que involucraban al acusado y a su abogado, Ledo. Ramón Delgado Rodríguez, en la comisión de delitos anteriores relacionados con el tra-siego de drogas. El acusado, Calderón Hernández, objetó la admisión de dicha prueba por ser impertinente y de escaso valor probatorio ante el perjuicio que podría ocasionarle, de ser oída por el Jurado. Dicha prueba, inicialmente escu-chada por el juez en ausencia del Jurado, fue posterior-mente admitida. (1)
Culminados los procedimientos en el Tribunal de Pri-mera Instancia, el Jurado rindió un veredicto de culpabili-dad y se dictó la sentencia. Inconforme, Calderón Hernán-dez apeló al Tribunal de Circuito de Apelaciones y formuló veintiséis (26) errores. El 3 de junio de 1997 dicho foro apelativo emitió una resolución (Hons. Brau Ramírez, Pe-sante Martínez y Rivera Pérez, Jueces), en la cual concedió treinta (30) días al Procurador General para que compare-ciera y sometiera un alegato en el que se expresara sola-mente en cuanto a los señalamientos de error “C al G” —re-lacionados con la admisión de prueba de anteriores actos delictivos del acusado en los cuales en su comisión se invo-lucraba a su abogado.
El referido foro apelativo entendió que procedía atender, en primer lugar, los errores así especificados, pues de pre-valecer Calderón Hernández, los demás se tornarían académicos.
El 16 de julio el Procurador General expuso las dificul-tades de cumplir con el tribunal, pues no tenía el alegato del apelante en el que se argumentaban los errores invóca-*605dos en el escrito de apelación; no había una exposición na-rrativa de la prueba; tampoco contaba con los fundamentos del juez de instancia para admitir la evidencia en cuestión y negarse a disolver el Jurado y relevar al abogado de la representación legal del apelante. Aun así el Tribunal de Circuito de Apelaciones reiteró su dictamen y aclaró que el Pueblo debía formular su posición, haciendo referencia a la exposición de los hechos y argumentos previamente presen-tados por Calderón Hernández en sus recursos de “certiora-ri” anteriores. De no estar de acuerdo con la versión pre-sentada por Calderón Hernández, el Procurador Géneral debía examinar e indicar al tribunal en qué aspectos había discrepancia, y dilucidar el conflicto escuchando la graba-ción de los procedimientos o tomando cualquier otra provi-dencia necesaria.
Por no estar de acuerdo, el Procurador General compa-reció ante nos. Mediante una orden de mostrar causa, revisamos.(2)
II
 Reconocemos que el Tribunal de Circuito de Ape-laciones tiene una amplia discreción para implantar los trámites necesarios conducentes a agilizar, en lo posible y sin menoscabar los derechos de las partes, su más pronta adjudicación.
En situaciones apropiadas se puede prescindir de determinados trámites. Sin embargo, ante una apelación, esa flexibilidad debe ser prudencial. De ordinario, cuando se señalan errores en la apreciación y credibilidad de la prueba y su admisibilidad, el derecho de apelación implica *606que sea perfeccionado mediante la preparación de una ex-posición narrativa de la prueba y los respectivos alegatos de las partes. En el caso que nos ocupa, el trámite abre-viado seguido por el Tribunal de Circuito de Apelaciones no la sido el más apropiado, puesto que a largo plazo puede resultar en una demora mayor. Hay que tener presente que su dictamen, basado en un análisis y adjudicación de sólo algunos de los señalamientos de error, está sujeto a la revisión discrecional ante este Foro. De presentarse dicho recurso, estaríamos obligados a examinar los otros recur-sos de certiorari para poseer los elementos de juicio adju-dicativos que seas necesarios. Existe la probabilidad de te-ner que ordenar, en ese momento, la exposición narrativa de la prueba y la discusión de todos los errores, en los res-pectivos escritos.
Lo expuesto nos impide sostener al Tribunal de Circuito de Apelaciones. Procede expedir el auto y revocar la Reso-lución de 6 de agosto y, en su lugar, ordenar que se realice el trámite regular conducente a lograr una exposición narra-tiva de la prueba y que se sometan oportunamente los ale-gatos, a los fines de evaluar integralmente la apelación interpuesta.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López concurrió con el resultado sin opinión escrita. El Juez Presidente Señor An-dréu García no intervino.

 Calderón Hernández intentó revisar ese dictamen en el Tribunal de Circuito de Apelaciones (Núm. KLCE97-00089). Su primer recurso fue desestimado por no acompañar los documentos esenciales para su evaluación.
Posteriormente presentó un segundo recurso (Núm. KLCE97-00107) en el cual se corrigieron muchos de los defectos mencionados. En esa ocasión, dicho foro se negó a intervenir en esa etapa de los procedimientos; la Hon. Juez Pesante Martínez disintió.
Este último dictamen'fue., objeto de revisión ante este Foro y el recurso instado declarado no ha lugar.


 Como único señalamiento discute:
“Erró el Tribunal de Circuito de Apelaciones al implementar en el presente recurso de apelación criminal un procedimiento fragmentado que se aparta de las disposiciones reglamentarias aplicables a los recursos apelativos ante este foro.” Pe-tición de certiorari, pág. 5.